This decision was not selected for publication in the New Mexico Appellate Reports. Please see Rule
     12-405 NMRA for restrictions on the citation of non-precedential dispositions. Please also note that
     this electronic decision may contain computer-generated errors or other deviations from the official
     paper version filed by the Supreme Court.

 1         IN THE SUPREME COURT OF THE STATE OF NEW MEXICO

 2 Filing Date: March 23, 2017

 3 NO. S-1-SC-35912

 4 CHRISTINE STUMP,

 5          Petitioner-Appellant,

 6 v.

 7   ALBUQUERQUE POLICE DEPARTMENT,
 8   NEW MEXICO DEPARTMENT OF PUBLIC SAFETY,
 9   BERNALILLO COUNTY METROPOLITAN COURT,
10   and ADMINISTRATIVE OFFICE OF THE COURTS,

11          Respondents-Appellees.

12 CERTIFICATION FROM THE NEW MEXICO COURT OF APPEALS
13 Clay Campbell, District Judge


14   Rodey, Dickason, Sloan, Akin & Robb, P.A.
15   Jocelyn C. Drennan
16   Edward R. Ricco
17   Albuquerque, NM

18 for Appellant


19 Office of the City of Albuquerque
20 Jessica Hernandez
 1 Kevin A. Morrow
 2 Albuquerque, NM

 3 for Appellee

 4 Peifer, Hanson & Mullins, P.A.
 5 Gregory P. Williams
 6 Albuquerque, NM

 7 for Amicus Curiae New Mexico Foundation for Open Government


 8 Egolf, Ferlic & Harwood, LLC
 9 Jamison Barkley
10 Santa Fe, NM

11 Coberly & Martinez, LLLP
12 Todd A. Coberly
13 Santa Fe, NM

14 Theresa Duncan
15 Albuquerque, NM

16 for Amicus Curiae New Mexico Criminal Defense Lawyers Association


17                 DISPOSITIONAL ORDER OF AFFIRMANCE

18 VIGIL, Justice.

19   {1}   This matter having come before the Court by way of Certification from the

20 Court of Appeals pursuant to NMSA 1978, § 34-5-14(C) (1972), and each member

21 of the Court having studied the briefs, engaged in oral argument, and being otherwise


                                             2
 1 fully informed on the issues and applicable law; and

 2   {2}   The members of the Court having unanimously concurred that there is no

 3 reasonable likelihood that a decision or opinion of the Court, under the instant facts

 4 would materially advance the law of the State; and

 5   {3}   The members of the Court having unanimously agreed to invoke the Court’s

 6 discretion under Rule 12-405 (B)(2) NMRA to dispose of a case by order, decision,

 7 or memorandum opinion rather than formal opinion;

 8 IT IS THEREFORE ADJUDGED THAT:

 9   {4}   The underlying facts are undisputed and provide context for the Court’s order.

10 On November 27, 2008, Appellant Christine Stump (Stump), a paramedic for the

11 Albuquerque Ambulance Services (AAS), responded to an emergency in which a

12 female overdosed on medication in a suicide attempt. When Stump arrived at the

13 scene, the patient was not cooperating with Albuquerque Police Department (APD)

14 officers. As the situation between the patient and APD escalated, APD handcuffed the

15 patient and escorted her to a transport gurney.

16   {5}   In an effort to secure the patient to a transport gurney, an APD officer uncuffed

17 one of the patient’s hands. At this time, APD Officer Regina Sanchez (Officer

18 Sanchez) perceived the patient to be moving in a hostile manner which endangered


                                               3
 1 Stump. Officer Sanchez “pushed the patient’s head and neck down.” Concerned that

 2 Officer Sanchez’s actions posed a threat to the patient’s safety, Stump shouted at

 3 Officer Sanchez to stop what she was doing and removed Officer Sanchez’s arm from

 4 the patient.

 5   {6}   That evening, Stump was arrested at her home for battery on a peace officer,

 6 a fourth degree felony. See NMSA 1978, § 30-22-24 (A) (1971) (“Battery upon a

 7 peace officer is the unlawful, intentional touching or application of force to the

 8 person of a peace officer while he is in the lawful discharge of his [or her] duties,

 9 when done in a rude, insolent, or angry manner.”). Stump’s arrest records are

10 maintained by APD, the State of New Mexico Department of Public Safety Law

11 Enforcement Records Bureau, and the Bernalillo Metropolitan Court.

12   {7}   The parties agreed to use the City of Albuquerque’s Alternative Dispute

13 Resolution Program to assure that APD and AAS could work together in future

14 emergencies. Only Stump, Officer Sanchez, APD supervisors, AAS supervisors, and

15 counsel participated in the negotiations. At the meeting, Stump learned that before

16 she arrived at the scene, the patient had hit Officer Sanchez. Officer Sanchez said she

17 saw the patient move in a manner she considered hostile. Officer Sanchez restrained

18 the patient in an effort to protect Stump from potential physical harm.


                                              4
 1   {8}    Stump interpreted the situation differently. Stump had not considered the

 2 patient a threat. Rather, Stump thought that the patient’s movements were “flailing

 3 and uncoordinated.” Stump said her priority was to transport the patient to the

 4 hospital due to the seriousness of her condition and believed Officer Sanchez’s

 5 actions could have jeopardized the patient’s safety.

 6   {9}    APD and AAS concluded that the conflict was a misunderstanding. To remedy

 7 this misunderstanding, the parties agreed that APD would contact the District

 8 Attorney’s office to facilitate the dismissal of the charges against Stump with

 9 prejudice and would not pursue any further charges arising from the underlying

10 incident. Additionally, APD agreed to support Stump with “the expungement

11 process.” In return, Stump agreed not to pursue a civil action so long as the charges

12 were dropped and expungement was obtained. Stump’s charges were dismissed “with

13 prejudice because of insufficient evidence and upon the recommendation” of APD.

14   {10}   Stump filed a request to have all records relating to the arrest expunged with

15 the Second Judicial District Court. Following the filing of various forms of petitions

16 seeking to expunge her arrest records, as well as a motion for reconsideration, and a

17 post-remand petition, the district court issued an order denying Stump’s request to

18 expunge her arrest records. The district court did not expressly recognize its inherent


                                               5
 1 authority to expunge criminal records, but concluded that the circumstances in this

 2 case did not justify “the extraordinary power of expungement.” Stump v. Albuquerque

 3 Police Department, D-202-CV-2010-08145, Final Post-Remand Order, at 8 (Second

 4 Judicial District Court, June 23, 2015). It reasoned that “New Mexico’s strong public

 5 policy in favor of transparency [is] more compelling than the consensus among the

 6 parties concerning expungement.” Final Post-Remand Order, at 10.

 7   {11}   There is no statute, rule, or constitutional provision that provides for the

 8 expungement of an adult’s felony record in New Mexico.1 We are asked then to


            1
 6           There have been at least eleven attempts since 2005 to pass a statute on
 7   expungement that would provide the type of relief Stump requests. S.B. 646, 47th
 8   Leg.,       1st     Sess.       (N.M.        2005),        available          at
 9   https://www.nmlegis.gov/Sessions/05%20Regular/bills/senate/SB0646.pdf (last
10   visited Mar. 23, 2017); S .B. 599, 48th Leg., 1st Sess. (N.M. 2007), available at
11   https://www.nmlegis.gov/Sessions/07%20Regular/final/SB0599.pdf (last visited Mar.
12   23, 2017); S.B. 1081, 48th Leg., 1st Sess. (N.M. 2007), available at
13   https://www.nmlegis.gov/Sessions/07%20Regular/bills/senate/SB1081.pdf (last
14   visited Mar. 23, 2017); S.B. 649, 49th Leg., 1st Sess. (N.M. 2009), available at
15   https://www.nmlegis.gov/Sessions/09%20Regular/final/SB0649.pdf (last visited Mar.
16   23, 2017); H.B. 866, 49th Leg., 1st Sess. (N.M. 2009), available at
17   https://www.nmlegis.gov/Sessions/09%20Regular/bills/house/HB0866.pdf (last
18   visited Mar. 23, 2017); S.B. 389, 50th Leg., 1st Sess. (N.M. 2011), available at
19   https://www.nmlegis.gov/Sessions/11%20Regular/bills/senate/SB0389.pdf (last
20   visited Mar. 23, 2017); S.B. 2, 50th Leg., 2nd Sess. (N.M. 2012), available at
21   https://www.nmlegis.gov/sessions/12%20Regular/final/SB0002.pdf (last visited Mar.
22   23, 2017); S.B. 294, 51st Leg., 1st Sess. (N.M. 2013), available at
23   https://www.nmlegis.gov/Sessions/13%20Regular/final/SB0294.pdf (last visited Mar.
24   23, 2017); H.B. 598, 51st Leg., 1st Sess. (N.M. 2013), available at

                                              6
 1 decide whether the district court had the inherent authority to compel expungement

 2 of Stump’s criminal record, and, if so, whether it abused its discretion in concluding

 3 that the circumstances in this case were not extraordinary and did not warrant

 4 expungement.

 5   {12}   Stump contends that the district court has the inherent authority to expunge her

 6 criminal records, and that it abused its discretion when it denied her request to do so.

 7 Specifically, Stump argues that the circumstances are extraordinary because the arrest

 8 stemmed from a misunderstanding and the parties do not contest her expungement

 9 request in district court. Whether the district court has the inherent authority to

10 expunge criminal records is a question of law. State v. M.D.T., 831 N.W.2d 276, 279

11 (Minn. 2013). We review questions of law de novo. Garcia v. Dorsey,

12 2006-NMSC-052, ¶ 13, 140 N.M. 746, 149 P.3d 62. We review the district court’s

13 decision to decline to invoke its inherent authority to expunge arrest records under

14 an abuse of discretion standard. Ballard v. Markey, 1964-NMSC-021, ¶ 6, 73 N.M.
6   https://www.nmlegis.gov/Sessions/13%20Regular/bills/house/HB0598.pdf (last
 7   visited Mar. 23, 2017); S.B. 365, 52nd Leg., 1st Sess. (N.M. 2015), available at
 8   https://www.nmlegis.gov/Sessions/15%20Regular/bills/senate/SB0365.pdf (last
 9   visited Mar. 23, 2017); H.B. 531, 52nd Leg., 1st Sess. (N.M. 2015), available at
10   https://www.nmlegis.gov/Sessions/15%20Regular/bills/house/HB0531.pdf (last
11   visited Mar. 23, 2017).

                                                7
 1 437, 389 P.2d 205 (“[A district] court’s decision, by virtue of its inherent

 2 power . . . will not be disturbed on appeal in the absence of a showing of abuse of

 3 discretion.” (citation omitted)); see also State ex rel. N.M. State Highway & Transp.

 4 Dep’t v. Baca, 1995-NMSC-033, ¶¶ 11-12, 120 N.M. 1, 896 P.2d 1148.

 5   {13}   Courts which recognize the inherent authority to expunge arrest records have

 6 done so sparingly and only under extraordinary circumstances. Toth v. Albuquerque

 7 Police Dep’t, City of Albuquerque, 1997-NMCA-079, ¶ 8, 123 N.M. 637, 944 P.2d
8 285 (citations omitted). Stump argues that this Court implicitly exercised its inherent

 9 authority to expunge criminal records in Concha v. Sanchez, which provides

10 precedent for doing so in the instant case. 2011-NMSC-031, ¶ 20, 150 N.M. 268, 258

11 P.3d 1060. We disagree.

12   {14}   In Concha, this Court ordered that “the contempt convictions [be] vacated and

13 [p]etitioners’ arrest and booking records expunged” in response to an unprecedented

14 abuse of power by a judge who disregarded due process and ordered the mass arrest

15 for criminal contempt of thirty-two courtroom spectators. 2011-NMSC-031, ¶¶ 2, 10,

16 20. In so ordering, this Court held that it

17          has long recognized that our superintending control jurisdiction under
18          Article VI, Section 3 of the New Mexico Constitution “will be exercised
19          if the remedy by appeal is wholly or substantially inadequate, or if the
20          exercise thereof will prevent irreparable mischief, great, extraordinary

                                                 8
 1          or exceptional hardship, costly delays, or unusual burdens in the form
 2          of expenses.”

 3 Id. ¶ 46 (citation omitted). Concha involved “the interrelated issues of contempt

 4 powers and limitations, courtroom control, and due process of law.” Id. ¶ 20. Thus,

 5 the authority exercised by this Court in Concha originated from its constitutional

 6 responsibility to remedy an extreme injustice inflicted upon citizens stemming from

 7 the egregious conduct of a district court judge. We agree with the district court that

 8 Concha is “not on point and inapplicable to the issue here concerning the

 9 expungement of an arrest record.” Final Post-Remand Order, at 9.

10   {15}   Unlike Concha, where the petitioners were indiscriminately targeted and

11 arrested without any individual factual particularity for the alleged offense, Stump

12 does not argue that the criminal charges made against her were unconstitutional or

13 unlawful. Rather, Stump asserts that the circumstances are extraordinary because the

14 underlying arrest was based on a “misunderstanding” and because APD agreed in

15 mediation not to oppose the request to expunge her criminal records. The district

16 court found below, and we agree, that the Court “is not bound by the government’s

17 concession or the agreement between or among the parties.” Final Post-Remand

18 Order, at 10 (citing State v. Caldwell, 2008-NMCA-049, ¶ 8, 143 N.M. 792, 182 P.3d
19 775 (“This Court . . . is not bound by the State’s concession and we conduct our own

                                              9
 1 analysis . . . .”)).

 2   {16}   We conclude that the district court did not abuse its discretion in denying

 3 Stump’s request. The district court carefully considered Stump’s position, the

 4 underlying facts and circumstances leading to her arrest, as well as the settlement

 5 negotiations and agreement reached between the parties. After doing so, it concluded

 6 that the underlying facts do not justify “the extraordinary power of expungement” and

 7 denied Stump’s request for expungement. Final Post-Remand Order, at 11. Because

 8 the facts and circumstances did not reach a degree of egregiousness necessary to

 9 compel it to act, we affirm the district court.

10   {17}   WE AFFIRM.

11   {18}   IT IS SO ORDERED.




12                                         ____________________________________
13                                         CHARLES W. DANIELS, Chief Justice



14                                         ____________________________________
15                                         PETRA JIMENEZ MAES, Justice




                                             10
1   ____________________________________
2   EDWARD L. CHÁVEZ, Justice



3   ____________________________________
4   BARBARA J. VIGIL, Justice


5   ____________________________________
6   JUDITH K. NAKAMURA, Justice




      11